Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 12/06/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-24 are currently pending.  

Response to Arguments
With regard to the drawing objection:
Applicant has not provided a drawing indicating how the structure differs between the embodiments of Claims 15 & 16.  The apparatus of Claims 15 & 16 is described only by functional language without claim to their structural differences.  The structural differences in an apparatus claim is required for understanding of the protection sought in the apparatus claim.  The drawing objection is maintained.   Note:  By citing in Claims 15 & 16 both  the supporting  functional language “the collective lever force magnitude is a multiple or fraction of a weight force magnitude of the weight force” and the structural description  of placement of the fulcrum along the length of the lever to perform the function (e.g. multiple or fraction of a weight force magnitude), the clarity of the claims is resolved and the structural description removes the need for the supporting drawing disclosure to provide the structural detail. 
 
With regard to the 112(b) rejection:
With regard to applicant’s arguments to Claims 15 & 16 regarding the collective lever force magnitude is a multiple or a fraction of a weight force magnitude of the weight force as being disclosed and explained in the specification is not persuasive. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).  Applicant does not provide the required structural requirement to meet the functional language and the 112(b) rejection is maintained.  Recommend Applicant cite the positioning of the fulcrum along the lever arm to provide structural detail required for the cited functional language.

With regard to103 rejection:
Applicant’s arguments with respect to Claims 1-24 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  
Applicant’s arguments and amendments with regard to Claims 1-24 have been considered in light of the new reference of Shisgal.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 & 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 & 16 recite respective limitations of “wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force” and “wherein the lever assembly is further configured such that the collective lever force magnitude is a fraction of a weight force magnitude of the weight force” which is a functional description of the lever assembly without any citation of what is required structurally to provide the function. Examiner interprets Claim 16 to be a functional description of a balanced lever where the collective forces are less than the upwards measure weight of the fulcrum. Examiner interprets Claim 15 to be an offset of the  fulcrum placement along the length of the lever.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6 and 18-20 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Shisgal (US 4844189: “Shisgal”).
Claim 1.  Shisgal discloses a weight measurement device (Fig. 2:  weighing scale) comprising: a housing (Fig. 2: housing 1 made of upper housing receiving tray 2 and bottom housing 3); a receiving tray (Figs. 2 & 3:  receiving tray 2) a lever assembly (Fig. 7: four individual levers 23 and central bar element 26) configured to receive a weight force from the receiving tray (Figs. 2 & 3:  receiving tray 2) [Summary of the Invention] and generate a collective lever force corresponding to the weight force [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34… This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital [weight] display to appear], the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) configured comprising a plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) configured, wherein each lever (Fig. 7: four individual levers 23) configured of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) configured is at least substantially fixed to the housing (Fig. 2: housing 1 made of upper housing receiving tray 2 and bottom housing 3 with leach lever 23  attached to a conical biasing spring  for end 24 and attached to the upper housing receiving tray 2 with end with end 25) at a first lever end (Fig. 5: lever 23 first lever end 24) and configured to receive a partial weight force from the receiving tray (Figs. 2 & 3:  receiving tray 2 depressed and the lever at end 25 depresses down onto sensing plate 26) at a second lever end (Fig. 5:  lever 23 with second lever end 25 in force contact with  receiving tray 2)[Col. 3 lines 42-45:  An outer end 24 of each lever 23 is pivotally mounted on an associated foot element 6 whilst an innermost end 25 of each lever 23 bears on a central bar element 26 which is fixedly mounted within the casing 1 and which carries a strain gauge (not shown)], and wherein the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) configured further comprises a lever alignment component (Fig. 5: alignment component 38 with alignment slots 39a&b and 40a&b) configured to partially constrain the movement of each of the plurality of levers (23) [Col. Lines 7-12: A free end portion 38 of the central bar element 26 is formed with two pairs of aligned slots 39a, 39b, 40a, 40b, the constituent slots of each pair being aligned whilst one pair of aligned slots is disposed at right angles to the other pair of aligned slots]; and a force sensor (Fig. 3: central bar element 26 with strain gauge) configured to generate force sensor data based at least in part on the collective lever force [Col. 4 lines 25-35:  This displacement results in an upwardly directed pivoting of the outer ends 24 of the levers 23 and a downwardly directed pivoting of the inner ends 25 of the levers 23. This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear], wherein the force sensor (Fig. 3: central bar element 26 with strain gauge) configured is configured to define a fulcrum point (34) [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34… This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear], along each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26)  [Col. 4 lines 19-30], and wherein the fulcrum point (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23) of each of the plurality of levers is at least substantially aligned with a vertical lever alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23) that corresponds to a central axis (Fig. 2:  38 and 26 set central housing 1) of the weight measurement device (Fig. 2) (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23 along with the vertical central axis).

Claim 2. Dependent on the weight measurement device of claim 1.  Shisgal further discloses the collective lever force [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34…this downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital [weight] display to appear],  comprises a point force (42) [Col. 4 lines 64-67:  wherein modified projecting noses 38' (not provided with downwardly extending points) bear on an annular shoulder 41 of an intermediate bearing element 42 having a downwardly directed pivoting point 43. It will thus be clearly seen that, effectively, all the levers 23 bear on the identical location of the free end 38 of the bar element 26, this location being defined by the position on the bar element abutted by the pivoting point 43. With such an arrangement, the previously described provision for compensating for differences in the area of bearing of the inner ends of the levers 23 on the central bar element 26 is rendered unnecessary]; and wherein the force sensor data corresponds at least in part to the object weight of the at least one object [Summary of the Invention]. 

Claim 6. Dependent on the weight measurement device of claim 1. Shisgal further discloses the plurality of levers (Figs. 2 & 7: four levers 23) comprises at least three levers [Col. 3 lines 44-47:  four weight transmitting levers 23 which extend respectively radially from the corners of the housing to a central location thereof. An outer end 24 of each lever 23 is pivotally mounted on an associated foot element 6 whilst an innermost end 25 of each lever 23 bears on a central bar element 26 which is fixedly mounted within the casing 1 and which carries a strain gauge (not shown)].  

Claim 18. Dependent on the weight measurement device of claim 1. Shisgal further discloses a user interface portion (Figs. 1 & 2: a digital display 4), the user interface portion comprising a user interface display configured to display weight measurement data [Col. 4 lines 34-37:  the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear. Thus, weighing results from the inwardly directed movement of the foot elements rather than from a downwardly directed movement of a displaceable platform]. 
Claim 19.  Dependent on the weight measurement device of claim 1. Shisgal further discloses the receiving tray (Fig. 2: receiving tray 2) is configured to receive the at least one object, the at least one object being defined at least in part by the object weight, wherein the receiving tray (Fig. 2: receiving tray 2) is further configured to receive the weight force corresponding to the object weight from the at least one object [Col. 1 lines 45-60:  an upper surface of the casing constituting a weight bearing platform; a lower base surface of the casing; at least three foot elements extending out of said base surface at distributed peripheral locations thereof for supporting said casing and being capable of limited displacement in directions into and out of the casing; at least three counterbalanced, weight transmitting levers, distributed in the casing; outer ends of the levers articulatedly mounted on, and supported by, the foot elements; a weight sensing mechanism located in the casing].

Claim 20.  Shisgal discloses a method of generating weight measurement data corresponding to one or more objects [Abstract], the method comprising: receiving a weight force corresponding to an object weight generated by one or more objects at a receiving tray (Figs. 2 & 3:  receiving tray 2)[Summary of the Invention]; transmitting the weight force to a lever assembly (Fig. 7: four individual levers 23 and central bar element 26)  [Summary of the Invention] & force [Col. 4 lines 25-35:  This displacement results in an upwardly directed pivoting of the outer ends 24 of the levers 23 and a downwardly directed pivoting of the inner ends 25 of the levers 23. This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear] configured operatively connected to the receiving tray (Figs. 2 & 3:  receiving tray 2) [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34… This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital [weight] display to appear], the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) configured comprising a plurality of levers (Fig. 7: four individual levers 23 and central bar element 26), wherein each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) comprises a first lever end (Fig. 5: lever 23 first lever end 24) comprising an at least substantially fixed (Fig. 5: lever 23 first lever end 24 with bias spring connecting to 2 and foot 7) configuration and second lever end (Fig. 5: lever 23 first lever end 25) engaged with the receiving tray (Figs. 2 & 3:  receiving tray 2) (Fig. 3 shows lever end 25 in contact with receiving tray 2], and wherein the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) configured further comprises a lever alignment component (Fig. 5: alignment component 38 with alignment slots 39a&b and 40a&b)  configured to partially constrain the movement of each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) [Col. Lines 7-12: A free end portion 38 of the central bar element 26 is formed with two pairs of aligned slots 39a, 39b, 40a, 40b, the constituent slots of each pair being aligned whilst one pair of aligned slots is disposed at right angles to the other pair of aligned slots]; generating a collective lever force [Col. 4 lines 25-35:  This displacement results in an upwardly directed pivoting of the outer ends 24 of the levers 23 and a downwardly directed pivoting of the inner ends 25 of the levers 23. This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear], based at least in part on a configuration of the plurality of levers of the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) corresponding at least in part to the weight force (Fig. 7: four individual levers 23 and central bar element 26) configured, the collective lever force [Col. 4 lines 25-35:  This displacement results in an upwardly directed pivoting of the outer ends 24 of the levers 23 and a downwardly directed pivoting of the inner ends 25 of the levers 23. This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear]; transmitting the collective lever force to a force sensor (Fig. 3: central bar element 26 with strain gauge) operatively connected to the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) [Col. 4 lines 30-37] configured ; generating force sensor data based at least in part on the collective lever force received by the force sensor [Col. 4 lines 30-37 : This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear Thus, weighing results from the inwardly directed movement of the foot elements rather than from a downwardly directed movement of a displaceable platform] ; and generating weight measurement data based at least in part on the force sensor data [Summary of the Invention:  the weight sensing mechanism which is responsive to forces exerted thereon by said inner ends; and at least three fulcrum means mounted within the casing and bearing respectively against intermediate portions of the levers; the arrangement being such that displacement of a foot element into the casing results in a corresponding displacement of the outer lever end supported by that foot element and gives rise to an oppositely directed force being exerted by the inner end of that lever on the weight sensing mechanism], wherein the weight measurement data comprises the object weight of the at least one object [Col. 4 lines 30-37] & [Summary of the Invention].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shisgal in further view of Hanson (US 4139070: “Hanson”). 
 
 
Claim 3. Dependent on the weight measurement device of claim 1.  Shisgal further discloses the collective lever force [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34…this downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital [weight] display to appear] is based at least in part on a sum of partial lever forces transmitted from each of the plurality of levers [Col. 1 lines 60-67:  inner ends of the levers operatively engaging the weight sensing mechanism which is responsive to forces exerted thereon by said inner ends; and at least three fulcrum means mounted within the casing and bearing respectively against intermediate portions of the levers; the arrangement being such that displacement of a foot element into the casing results in a corresponding displacement of the outer lever end supported by that foot element and gives rise to an oppositely directed force being exerted by the inner end of that lever on the weight sensing mechanism].
Shisgal does not explicitly disclose:
the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force.

Hanson teaches designing a lever assembly  (Fig. 1: 22b, 23b, 24 & 28) with a collective lever force magnitude that is a multiple of a weight force magnitude of the weight force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform area as motivation to optimize Shisgal’s lever assembly to handle a particular weight capacity in a specified platform area  because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device to meet precision weight tolerances within a known weight measuring range [Hanson Col. 2 lines 50-67].

Claims 12 & 13. Dependent on the weight measurement device of claim 1. Shisgal does not explicitly disclose:

each of the plurality of levers comprises a lever ratio defined at least in part by a ratio of a total lever length to a lever fulcrum length and the collective lever force comprises a product of the lever ratio and a weight force magnitude of the weight force.  

Hanson teaches each of the plurality of levers (Fig. 1: 22b, 23b, 24 & 28) a lever ratio defined at least in part by a ratio of a total lever length to a lever fulcrum length and the collective lever force comprises a product of the lever ratio and a weight force magnitude of the weight force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform area as motivation to optimize Shisgal’s lever assembly to handle a particular weight capacity in a specified platform area  because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device to meet precision weight tolerances within a known weight measuring range [Hanson Col. 2 lines 50-67].

Claim 14. Dependent on the weight measurement device of claim 13. Shisgal further discloses the lever fulcrum length comprises a distance between the first lever end (Fig. 5: lever 23 first lever end 24) and the fulcrum point (34) and the lever ratio of each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) is at least substantially equal [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34].  Elements 23 fig. 7 the same).

Claim 15. Dependent on the weight measurement device of claim 1.  Shisgal does not explicitly disclose:
the collective lever force is defined at least in part by a collective lever force magnitude, and wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force based on a position of the force sensor relative to the plurality of levers.


Hanson teaches established rules of leverage where the collective lever force is defined at least in part by a collective lever force magnitude (receiving tray  16) with lever assembly (21 even centered levers) , and wherein the lever assembly is further configured such that the collective lever force magnitude is a multiple of a weight force magnitude of the weight force based on a position of the force sensor relative to the plurality of levers [Col. 2 lines 50-67: the loads on platform 16 are applied directly to the load cell and the lever ratio of platform where the upwards fulcrum is a multiple of the nearly net zero centered levers]     

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shisgal’s designing of a lever ratio to maximize weighing capacity within a given platform area as motivation to optimize Shisgal’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device within required weight tolerance for given weight ranges [Hanson Col. 2 lines 50-67].

Claim 16. Dependent on the weight measurement device of claim 1. Shisgal further discloses the collective lever force is defined at least in part by a collective lever force [Col. 4 lines 19-30:   each of the weight transmitting levers 23 is, in effect, counterbalanced about its fixed fulcrum means 34… This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital [weight] display to appear].  
Shisgal does not explicitly disclose:
the lever assembly is further configured such that the collective lever force magnitude is a fraction of a weight force magnitude of the weight force based on a position of the force sensor relative to the plurality of levers.  


Hanson teaches established rules of leverage where a collective lever force magnitude (platform 12 with offset levers 23, 24 & 28) is a fraction of a weight force magnitude of the weight force based on a position of the force sensor relative to the plurality of levers [Col. 2 lines 50-67: Since the forces produced at the load cell by loads on platform 12 are reduced by the lever ratio of the system, whereas the loads on platform 16 are applied directly to the load cell, platform 12 has a larger load handling capacity than platform 16].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shisgal’s designing of a lever ratio to maximize weighing capacity within a given platform area as motivation to optimize Shisgal’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device within required weight tolerance for given weight ranges [Hanson Col. 2 lines 50-67].

Claims 4-5, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shisgal in further view of Bradley (US 20100307839: “Bradley”).  

Claim 4. Dependent on the weight measurement device of claim 1.  Shisgal further discloses generating weight measurement data based at least in part on the force sensor data [Summary of the Invention], wherein the weight measurement data corresponds at least in part to the object weight of the at least one object [Summary of the Invention].  
Shisgal does not explicitly disclose:

The element of the controller to generate weight measurement data.

Bradley teaches a counting scale can total the number of common articles transferred relative to the counting scale [Abstract].  Bradley further teaches a controller (Fig. 3: 118 microprocessor) is further configured to generate inventory measurement data [0044: Referring to FIG. 2A, the previously mentioned processing device is shown as microcontroller 118. Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bradley’s controller for processing and generating Shisgal’s weight measurement data because a processing controller improves the quality of the weight measurement by providing reliable and repeatable results with designed programming to address the devices computing requirements.
 
Claim 5. Dependent on the weight measurement device of claim 4. Shisgal does not explicitly disclose:
the controller is further configured to generate inventory measurement data based at least in part on the weight measurement data, wherein the inventory measurement data comprises an object count.


Bradley teaches a counting scale can total the number of common articles transferred relative to the counting scale [Abstract].  Bradley further teaches a controller (Fig. 3: 118 microprocessor) is further configured to generate inventory measurement data [0044: Referring to FIG. 2A, the previously mentioned processing device is shown as microcontroller 118. Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc] based at least in part on the weight measurement data [0044: Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc], wherein the inventory measurement data comprises an object count [0055:  which typically provides access to a database of patients, their insurers, prescriptions filled and about to be filled, medication inventory, etc. A count supplied from modem 234 is received by remote system 236 and is used to drive a printer (not shown) in order to automatically prepare a label for the patient's retail container].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shisgal’s processing in a scale to provide and track for inventory based on weight measurements as processing to add to Shisgal’s, as modified weight processing because calculating and tracking inventory count expands the commercial use of the scale to inexpensively weigh and count a plurality of trackable objects [Bradley 0022]. 


Claims 23 & 24. Dependent on the method of claim 20. Shisgal does not explicitly disclose:

generating inventory measurement data based at least in part on the weight measurement data, wherein the inventory measurement data comprises an object count and receiving user input comprising a user selection of a designated object type corresponding to a known object type of the one or more objects associated with the object weight.


Bradley teaches a counting scale can total the number of common articles transferred relative to the counting scale [Abstract].  Bradley further teaches generating inventory measurement data based at least in part on the weight measurement data [0044: Using programming contained in memory 218 microcontroller 118 can calculate a count based on weight measurements. Memory 218 may also store during runtime, intermediate weight values, final weight values, etc], wherein the inventory measurement data comprises an object count [0044] and receiving user input comprising a user selection [0024:  the system can process each set of weighings by dividing each of the weighings of the set by a series of proposed counts to obtain a series of prospective unit weights. This produces a series of prospective unit weights for the first weighing, a series of prospective unit weights for the second weighing, third weighing, and so forth] of a designated object type corresponding to a known object type of the one or more objects associated with the object weight [0024:  the system can process each set of weighings by dividing each of the weighings of the set by a series of proposed counts to obtain a series of prospective unit weights. This produces a series of prospective unit weights for the first weighing, a series of prospective unit weights for the second weighing, third weighing, and so forth].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bradley’s processing in a scale to provide and track for inventory based on weight measurements as processing to add to Shisgal’s, as modified weight processing because calculating and tracking inventory count expands the commercial use of the scale to inexpensively weigh and count a plurality of trackable objects [Bradley 0022]. 

Claims 7-8, 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shisgal  in further view of Schneider (US 5373116: “Schneider”).  

Claim 7. Dependent on the weight measurement device of claim 1. Shisgal further discloses each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) extends along a respective horizontal plane (Fig. 7: levers 23 in same horizontal plane)  across at least a portion of an internal housing portion (1) defined by the housing (Fig. 3: housing 38), and wherein a portion of each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) extends through a vertical lever alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23). 
Shisgal does not explicitly disclose:
such that the plurality of levers is arranged in a vertical stack configuration.
 
Schneider teaches a vertical lever alignment axis (Fig. 1:  13 swivel bearing) such that the plurality of levers is arranged in a vertical stack configuration (Fig. 1: swivel bearing connects the levers in an overlapping vertical axis)[Col. 3 lines 8-11: The yoke 11 has ends each of which is provided with a swivel bearing 13. The ends 15 of arms 39 of two U-shaped levers 17 serving as frames are swingably fastened in the swivel bearings 13].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schneider’s swivel bearing to connect the lever arms in a vertical lever alignment as an arrangement for Shisgal’s weighing levers because the swivel bearing arrangement concentrates the fulcrum action of the levers into a single point increasing the accuracy of the weight measurement [Schneider Col. 1 lines 42-67].

Claim 8. Dependent on the weight measurement device of claim 7. Shisgal further discloses the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26)  are evenly distributed about the vertical lever alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23) such that each angular distance between adjacent levers (Fig. 7: 23 levers installed at right angles to each other)  [Col. 4 lines 4-7: the constituent slots of each pair being aligned whilst one pair of aligned slots is disposed at right angles to the other pair of aligned slots] of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) is at least substantially the same (Fig. 7: 23 levers installed at right angles to each other)  .

 Claim 11. Dependent on the weight measurement device of claim 1. Shisgal does not explicitly disclose: 
a receiving tray stop configured to at least partially restrict a range of motion of the receiving tray.  

Schneider teaches a receiving tray stop (Fig. 5: stop 47) configured to at least partially restrict a range of motion of the receiving tray (Fig. 1:  weighing dish 9)[Col. 4 lines 15-25: a stop pedestal 47, shown in FIG. 5, which is mounted in the area of the dampening elements 45 and is placed either directly on the bottom 49 of the housing 1 or is integral component thereon. An elastic buffer 51 may be placed on the upper surface of the pedestal 47 for dampening the impact of the lever 17]. If the pedestal 47 is mounted directly above the legs 53 of the balance 3, the excess load can be introduced directly onto the support surface for the balance].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schneider’s stop for overshock protection placed on the housing to reduce movement of the receiving tray as a feature to add to Shisgal’s housing because providing overshock protection increases the reliability of the scale  by protecting the device from overshock  by deflecting the excess shock from the load directly into the housing bottom or legs attached to the housing bottom [Abstract].

Claim 21. Dependent on the method of claim 20.  Shisgal further discloses the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26), is configured such that each of the plurality of levers (Fig. 7: four individual levers 23), extends along a respective horizontal plane (Fig. 7: 23 levers all in one horizontal planes) and through a vertical lever alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23).
Shisgal does not explicitly disclose:
through a vertical lever alignment axis such that the plurality of levers is arranged in a vertical stack configuration.  

Schneider teaches a vertical lever alignment axis (Fig. 1:  13 swivel bearing) such that the plurality of levers is arranged in a vertical stack configuration (Fig. 1: swivel bearing connects the levers in an overlapping vertical axis)[Col. 3 lines 8-11: The yoke 11 has ends each of which is provided with a swivel bearing 13. The ends 15 of arms 39 of two U-shaped levers 17 serving as frames are swingably fastened in the swivel bearings 13].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shisgal’s swivel bearing to connect the lever arms in a vertical lever alignment as an arrangement for Shisgal’s weighing levers because the swivel bearing arrangement concentrates the fulcrum action of the levers into a single point increasing the accuracy of the weight measurement [Schneider Col. 1 lines 42-67].

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shisgal in view of Knothe (US 4276949: “Knothe”).  


Claim 9. Dependent on the weight measurement device of claim 1.  Shisgal further discloses the force sensor (Fig. 3: 26) is at least substantially aligned with the vertical lever (Fig. 3: the end of the levers all aligned with the vertical center) alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23) such that a reciprocal force (Fig. 3:  26 is distorted opposite of fulcrum) equal and opposite to the collective lever force is generated and transmitted from the force sensor to the lever assembly [Col. 4 lines 30-37 : This downwardly directed pivoting acts on the central bar element 26 so as to tend to distort the latter, the distorting force acting on the central bar element 26 being converted by the strain gauge into an electric signal which ultimately causes a visual digital display to appear Thus, weighing results from the inwardly directed movement of the foot elements rather than from a downwardly directed movement of a displaceable platform].

Shisgal does not explicitly disclose:
the force sensor is constrained against movement in the vertical direction.
  
Knothe teaches a force sensor (Fig. 5: coils 5 & 6) that is constrained against movement in the vertical direction [Col. 2 lines 25-45:   Each compensating coil 5, 6 is a constituent of an electric automatic control circuit which in a known manner compensates for the force transferred by the associated lever 1 or 2 and thus retains the lever in its zero position. Since the magnitude of the force transferred by the individual lever 1 or 2 depends on the position of the load in the load scale, the counterforce produced by the current in each compensating coil 5 or 6 depends also on the position of the load on load scale 3. Only the sum of the two currents in the compensating coils 5 and 6 results in the load-proportional measuring signal]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knothe’s compensating coil load sensor as a force sensor for Shisgal’s lever assembly weight measurement because the measuring direct force from the lever assembly rather than through indirect cantilevers improves the accuracy of the weight measurement by eliminating cantilever vibration and temperature sensitivity [Col. 3 lines 20-30 Knothe]. 

Claim 10. Dependent on the weight measurement device of claim 9. Shisgal further discloses the lever assembly (Fig. 7: four individual levers 23 and central bar element 26) further comprises a lever alignment component (Fig. 5: alignment component 38 with alignment slots 39a&b and 40a&b)  configured to at least partially constrain against of each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) so as to prevent the lever alignment axis (Fig. 5: 34 with vertical slot 34 aligned with the vertical depth of the lever arm 23)  from shifting in either a lateral direction or an angular direction [Col. Lines 7-12: A free end portion 38 of the central bar element 26 is formed with two pairs of aligned slots 39a, 39b, 40a, 40b, the constituent slots of each pair being aligned whilst one pair of aligned slots is disposed at right angles to the other pair of aligned slots].
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shisgal in view of Carningan (US 4493220: “Carningan”).  

Claim 17. Dependent on the weight measurement device of claim 1. Shisgal  further discloses each of the plurality of levers (Fig. 7: four individual levers 23 and central bar element 26) comprises a lever tray interfaces (Fig. 5: 17 ) [Col. 3: lines 30-40:  the element 7 is an intermediate pivotal element 16 which is of inverted omega shape having a base web portion 17 and, extending upwardly therefrom, a pair of limbs 18a and 18b respectively provided with outwardly directed flanges 19a and 19b. Formed on the upper edge of the web portion 17 is a first knife edge pivot 20 whilst extending downwardly from the flanges 19a and 19b are second knife edge pivots 21a and 21b]disposed about the second lever end (24) and configured to engage (Fig. 4: 22 spring engages tray 2 to arm 23) the receiving tray (2) so as to define at least a portion of a measurement area perimeter [Col. 3 lines 40-50] configured to define an outer boundary of a measurement of the receiving tray (2) wherein the weight measurement device (Fig. 2) is configured such that, upon a force being applied to the measurement area in a substantially vertical direction object [Col. 1 lines 45-60:  an upper surface of the casing constituting a weight bearing platform; a lower base surface of the casing; at least three foot elements extending out of said base surface at distributed peripheral locations thereof for supporting said casing and being capable of limited displacement in directions into and out of the casing; at least three counterbalanced, weight transmitting levers, distributed in the casing; outer ends of the levers articulatedly mounted on, and supported by, the foot elements; a weight sensing mechanism located in the casing]

Shisgal does not explicitly disclose:
a net moment realized by the receiving tray is at least substantially zero.

Carignan teaches when multiple strain gauges (Figs. 6 & 7 two load cells with strain gauges) are used a circuit of a wheatstone bridge (Fig. 5) is provided to create a net moment by the receiving tray (12) is at least substantially zero [Col. 2 lines 21-32].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Carignan’s balancing circuit for multiple strain gages on a load cell or multiple load cells with Shisgal’s load cell configured with multiple strain gauges because zeroing the net moment of the strain gages improves the weight measurements by eliminating error inducing structural or environmental differences in strain gages [Col. 3 lines 29-35:  Carningan].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shisgal in view of Borchard (US 4738324: “Borchard”).

Claim 22. Dependent on the method of claim 20. Shisgal further discloses generating weight measurement [Summary of the Invention] based at least in part on the force sensor data [Summary of the Invention].
Shisgal does not explicitly disclose:
1)The force sensor data comprises applying one or more compensation factors to the generated weight measurement data to account for one or more of ambient conditions associated with the ambient environment 
2) a multiplication factor realized by the force sensor data based at least in part on the configuration of the lever assembly. 

With regard to 1) Borchard teaches the force sensor data [Col. 2 lines 30-42: w = force sensor data calculations] comprises applying one or more compensation factors [Col. 2 lines 42-49: SPAN=compensation for temperature drift and leveling] to the generated weight measurement data  [Col. 2 lines 30-42: w = force sensor data calculations] to account for one or more of ambient conditions associated with the ambient environment  [Col. 2 lines 42-49: SPAN=compensation for temperature drift and leveling]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Borchard’s temperature and leveling sensors along with compensation weight processing with Shisgal’s scale and weight processing because compensating for temperature and leveling variables increases the accuracy of the device to process precision weight measurements by eliminating error inducing temperature changes and scale position [Borchard lines 32-40].

With regard to 2)  Hanson teaches each of the plurality of levers (Fig. 1: 22b, 23b, 24 & 28) a multiplication factor realized by the force sensor data based at least in part on the configuration of the lever assembly force [Col. 2 lines 50-67: the small platform and the load cell have a capacity of 50 pounds, the lever ratio is 20:1. In another preferred embodiment, the small platform and load cell have a capacity of 100 pounds, the lever ratio is 50:1].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hanson’s designing of a lever ratio within a given platform that will accurately handle a particular weight capacity as motivation to design Shisgal’s lever assembly to handle a particular weight capacity because optimizing a weighing device lever assembly structure within a certain platform size increases the accuracy of weighing device [Hanson Col. 2 lines 50-67].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855